Not for Publication in West’s Federal Reporter

         United States Court of Appeals
                     For the First Circuit

Nos. 08-1956, 08-2559

              RICHARD A. SILVA, WALTER R. SILVA,

                    Plaintiffs, Appellants,

                                   v.

        COMMONWEALTH OF MASSACHUSETTS, JUSTICES OF THE
          MASSACHUSETTS LAND COURT, RUTH PELLEGRINI,

                     Defendants, Appellees.


        APPEALS FROM THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]


                            Before
                   Howard, Selya, and Ebel, *
                       Circuit Judges.


     William A. Hahn, with whom Hahn & Matkov was on the
briefs, for appellants.
     David Aaron Guberman, Assistant Attorney General, with
whom Martha Coakley, Attorney General of Massachusetts, was
on the briefs, for appellees Commonwealth of Massachusetts
and the Justices of the Massachusetts Land Court.
     Paul R. Collier III, with whom Roger Bertling, Michael
Flannery and WilmerHale Legal Services Center were on the
briefs, for appellee Ruth Pellegrini.


                        September 11, 2009




    *
        Of the Tenth Circuit, sitting by designation.
       EBEL,        Circuit       Judge.              In         these       appeals,

Plaintiffs-Appellants             Richard      A.     and        Walter     R.    Silva

challenge       the   district       court’s     decisions         dismissing         two

federal actions by which the Silvas challenged foreclosure

proceedings occurring in Massachusetts state court.                              Having

jurisdiction under 28 U.S.C. § 1291, we AFFIRM.

I.     BACKGROUND

       The Silvas and Defendant-Appellee Ruth Pellegrini are

siblings.       Their mother died in either 1975 or 1976.                        At the

time of their mother’s death, Pellegrini and her children

were    living      with    her   mother    in      the     family        home   at     24

Clifford Street, Readville, Massachusetts.                         However, in her

will, the mother left the Readville home to the Silvas.

The Silvas, nonetheless, initially agreed that Pellegrini

could continue to live in the home.                       She did so, paying the

house taxes and utilities but no rent.

       In   1976,     the   Silvas    obtained        a    $25,000    loan       from    a

bank, securing that debt with a mortgage on the house at 24

Clifford       Street.      The   bank   recorded          the    mortgage       in   the

Suffolk County Registry of Deeds.

       In   1981,     the   Silvas     tried        unsuccessfully          to    evict

Pellegrini.         Because she refused to vacate the house, the

Silvas      stopped    making     payments       on       the    mortgage.        As     a

result, the bank started foreclosure proceedings in February


                                       - 2 -
1981.     In order “[t]o avoid losing her home, Ms. Pellegrini

purchased the note” from the bank in May 1981.                 Pellegrini

recorded     the   bank’s   transfer   of   its   note   to   her   in   the

Suffolk County Registry of Deeds.           The Silvas never made any

mortgage payments to Pellegrini.

A.   Pellegrini’s foreclosure and state action to quiet title

     In 2000, Pellegrini sought to foreclose on the mortgage

she had purchased from the bank almost twenty years earlier.

Pellegrini did so using a non-judicial foreclosure mechanism

provided for under Massachusetts law — foreclosure by entry.

See Mass. Gen. Laws ch. 244, §§ 1-2. 1             In compliance with

     1
         Massachusetts General Laws ch. 244, § 1 provides that

     [a] mortgagee may, after breach of condition of a
     mortgage of land, recover possession of the land
     mortgaged by an open and peaceable entry thereon,
     if not opposed by the mortgagor or other person
     claiming it, or by action under this chapter; and
     possession so obtained, if continued peaceably for
     three years from the date of recording of the
     memorandum or certificate as provided in section
     two,   shall  forever   foreclose  the   right  of
     redemption.

Massachusetts General Laws ch. 244, § 2 further provides:

     If an entry for breach of condition is made without
     a judgment, a memorandum of the entry shall be made
     on the mortgage deed and signed by the mortgagor or
     person claiming under him, or a certificate, under
     oath, of two competent witnesses to prove the entry
     shall be made.     Such memorandum or certificate
     shall after the entry, except as provided in
     section   seventy  of   chapter  one   hundred  and
     eighty-five, be recorded in the registry of deeds
                                              (continued...)

                                 - 3 -
the Massachusetts foreclosure-by-entry statute, Pellegrini

“entered” the home at 24 Clifford Street, observed by two

witnesses, and then recorded with the county registry of

deeds a notice of the foreclosure and a certificate from the

two witnesses attesting that the foreclosure by entry had

occurred.        After the expiration of the three-year redemption

period that followed the foreclosure, see Mass. Gen. Laws

ch.       244,   §   1,   Pellegrini     filed   an   action   in   the

Massachusetts Land Court, on September 22, 2003, seeking to

remove any cloud on her title to 24 Clifford Street. 2              The


      1
       (...continued)
      for the county or district where the land lies,
      with a note of reference, if the mortgage is
      recorded in the same registry, from each record to
      the other.  Unless such record is made, the entry
      shall not be effectual for the purposes mentioned
      in the preceding section.

(Emphasis added.)
      2
     Although Pellegrini had complied with all of the
state-law requirements for effecting a foreclosure by entry,
she failed to comply with the Massachusetts procedures
implementing the federal Servicemembers Civil Relief Act, 50
U.S.C. App. §§ 501-96 (Supp. 2009). See generally Beaton v.
Land Court, 326 N.E.2d 302, 304 (Mass. 1975) (discussing
Massachusetts statutes implementing the federal Relief Act).
Among other things, the federal relief act protects military
personnel from foreclosure on their property while they are
on active duty.    See 50 U.S.C. § 533(c) (as revised in
2003).   Because there is no indication that either of the
Silvas fell under the protection provided by this federal
statute, however, Pellegrini’s failure to comply with the
Massachusetts procedures implementing the federal relief act
had no effect on the validity of the foreclosure.        See
Beaton, 326 N.E.2d at 305 (noting that, “[i]f a foreclosure
                                             (continued...)

                                 - 4 -
Silvas defended, arguing among other things that they were

being denied their property without due process.                    The Land

Court rejected that argument, concluding that the statutory

requirements      for     conducting    a     foreclosure    by   entry   were

sufficient to satisfy due process and that Pellegrini had

complied with those statutory requirements.                 The Land Court,

therefore, entered judgment for Pellegrini, declaring that

she held title to 24 Clifford Street “free and clear of the

[Silvas’] claims.”

     The Silvas filed a motion seeking reconsideration, which

the Land Court denied.         But the Land Court apparently failed

to notify the parties of its decision, and the Silvas did

not discover the denial until four months later, after the

time to file an appeal had expired.

B.   Silvas’ first federal action

     Because it appeared that the Silvas would be unable to

pursue    a    timely     appeal   in   the    state-court    action,     they

instead       filed   a   complaint     in    federal   court,    naming    as

Defendants Pellegrini, the Commonwealth of Massachusetts,



     2
     (...continued)
were otherwise properly made, failure to comply with the
[Servicemembers Civil] Relief Act would not render the
foreclosure invalid as to anyone not entitled to the
protection of that act”). But there would remain a cloud on
Pellegrini’s title until she filed suit to establish that
neither Silva was entitled to relief under the federal
statute. See id.

                                    - 5 -
and   the    Justices     of   the   Massachusetts         Land      Court.       Soon

thereafter, the Massachusetts Appeals Court agreed to hear

the Silvas’ untimely appeal from the Land Court decision.

In light of that, the federal district court dismissed the

Silvas’ federal action, based upon the Younger abstention

doctrine. 3

C.    State appeal of the Land Court’s decision

      Before      the    Massachusetts       Appeals      Court,       the    Silvas

argued again, among other things, that they had been denied

their property without due process.                     That state appellate

court upheld the Land Court’s decision, concluding that the

Silvas      had    received      notice     of    the    foreclosure         through

Pellegrini’s        compliance       with        the    requirements         of    the

Massachusetts foreclosure-by-entry statute.                       See Pellegrini

v.    Silva,      876   N.E.2d    498    (Table),       2007    WL    3333247,      at

*2-3 (Mass. App. Ct. 2007) (unpublished).                      In light of that,

the Appeals Court further held that it need not address the

question of whether due process requirements even apply to

non-judicial foreclosures.               See id. at *3.




      3
     “In   the  absence   of  extraordinary  circumstances,
interests of comity and the respect for state processes
demand that federal courts should abstain from interfering
with ongoing state judicial proceedings.” Esso Standard Oil
Co. v. Lopez-Freytes, 522 F.3d 136, 143 (1st Cir. 2008)
(citing, e.g., Younger v. Harris, 401 U.S. 37 (1971)).

                                        - 6 -
     The Massachusetts Supreme Judicial Court denied further

review.      See Pellegrini v. Silva, 880 N.E.2d 413 (Table)

(Mass. Jan. 31, 2008).              Although the Silvas could have at

that point sought further relief by filing a petition for a

writ of certiorari with the United States Supreme Court, see

28 U.S.C. § 1257(a), 4 the Silvas did not pursue that avenue

of possible review.

D.   Silvas’ Fed. R. Civ. P. 60(b) motion to reopen the first
      federal action

     In light of their final defeat in Massachusetts state

court,     the    Silvas    filed   a    Fed.   R.     Civ.   P.   60(b)   motion

seeking relief from the district court’s earlier decision

dismissing their first federal action.                    The district court

denied     that    Rule    60(b)    motion.       In    appeal     No.   08-1956,

currently        before    this    court,   the      Silvas    challenge     that

decision.



     4
         Section 1257(a), 28 U.S.C., provides:

     Final judgments or decrees rendered by the highest
     court of a State in which a decision could be had,
     may be reviewed by the Supreme Court by writ of
     certiorari where the validity of a treaty or
     statute of the United States is drawn in question
     or where the validity of a statute of any State is
     drawn in question on the ground of its being
     repugnant to the Constitution, treaties, or laws of
     the United States, or where any title, right,
     privilege, or immunity is specially set up or
     claimed under the Constitution or the treaties or
     statutes of, or any commission held or authority
     exercised under, the United States.

                                        - 7 -
E.    Silvas’ second federal action

      Less    than     a   week   after   the    Silvas   filed   their    Rule

60(b) motion seeking to reopen their first federal action,

the Silvas filed a second federal action.                      This time, the

Silvas       sued    Pellegrini       and       the   Commonwealth,       again

challenging the state-court foreclosure proceedings.                        The

district court dismissed this second federal action under

the Rooker-Feldman doctrine. 5              The Silvas now appeal that

decision in appeal No. 08-2559.

II.       DISCUSSION

A.    Appeal No. 08-2559

      We first address appeal No. 08-2559, in which the Silvas

challenge      the   district     court’s    decision     to   dismiss    their

second federal action under the Rooker-Feldman doctrine. 6

      1.     Standard of review

      The     Rooker-Feldman       doctrine      implicates     the   district

court’s subject-matter jurisdiction.                  See Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 291-92 (2005);

see also Geiger v. Foley Hoag LLP Ret. Plan, 521 F.3d 60, 65

(1st Cir. 2008).            Therefore, we will review the district


      5
     Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983).
      6
     Although this is the Silvas’ second appeal in time, it
makes sense analytically to address it first.

                                     - 8 -
court’s dismissal de novo.                     See Federacion de Maestros de

Puerto Rico v. Junta de Relaciones del Trabajo de Puerto

Rico,       410    F.3d    17,   20    (1st     Cir.       2005);   see    also       Puerto

Ricans for Puerto Rico Party v. Dalmau 544 F.3d 58, 66 (1st

Cir. 2008).

       2.     Application of the Rooker-Feldman doctrine

       28 U.S.C. § 1257 vests the United States Supreme Court

with     exclusive          “jurisdiction            over     appeals          from    final

state-court judgments.”                 Lance v. Dennis, 546 U.S. 459, 463

(2006)       (per    curiam);         see    also    Exxon    Mobil,       544    U.S.    at

291-92.           In light of that exclusive jurisdictional grant,

“[t]he Rooker-Feldman doctrine prevents the lower federal

courts from exercising jurisdiction over cases brought by

‘state-court          losers’         challenging           state-court          judgments

rendered before the district court proceedings commenced.’”

Id. at 460 (quoting Exxon Mobil, 544 U.S. at 284)(emphasis

added).       The Rooker-Feldman doctrine, however, is “confined

to [1] ‘cases brought by state-court losers [2] complaining

of   injuries        caused      by    state-court         judgments      [3]     rendered

before       the      district         court        proceedings          commenced       and

[4] inviting district court review and rejection of those

judgments.’”              Lance,      546    U.S.    at     464    (numbering         added)

(quoting          Exxon   Mobil,       544    U.S.    at    284);    see       also    Coors

Brewing       Co.    v.    Mendez-Torres,            562    F.3d    3,    19    (1st    Cir.


                                             - 9 -
2009).     Because it is clear in this case that the Silvas

were the unsuccessful parties in the state-court foreclosure

action, we focus on the remaining three factors set forth in

Lance.

            a.         Whether the Silvas’ second federal action
                      “complain[s] of injuries caused by state-court
                      judgments”

    It     is    clear    that    the     Silvas’   second   federal     action

complains       of    injuries    caused    by   the   state-court     judgment

entered in the Massachusetts foreclosure action.                        In the

complaint        in    their     second    federal     action,   the     Silvas

alleged:

    Pellegrini used a state statute (MGL c. 244) in
    such a way as not to require actual notice of
    proceedings depriving them of their title to their
    property . . .

            . . . .

    28. The Silvas raised the federal constitutional
    due process issue under the Fifth And Fourteenth
    Amendments at every level of the Massachusetts
    state courts, but such courts chose not to address
    the constitutional questions.

    29. There is a real and actual controversy between
    the parties in that defendant Pellegrini takes the
    position that the state statute (c. 244) provides
    for and allows the deprivation of real property
    without actual and personal notification to the
    record title holders, and the Silvas contend that
    any such state law would be unconstitutional on its
    face and/or as applied to the Silvas or their real
    property under the Fifth and Fourteenth Amendments
    to the United States Constitution.

    30.  Moreover, defendant Pellegrini is taking the
    position that since she followed MGL c. 244, and

                                     - 10 -
       even though the Silvas did not receive actual or
       personal notification of what she was doing, that
       under the state statute the Silvas have lost all
       right, title and interest in their Readville house.

       These alleged injuries stem directly from the judgment

entered in the state foreclosure action upholding the rights

of Ms. Pellegrini to take this very action.                           See Davison v.

Gov’t    of   Puerto       Rico-Puerto           Rico    Firefighters       Corps,      471

F.3d         220,       223        (1st           Cir.          2006)       (applying

Rooker-Feldman doctrine where, regardless of how the claim

is    phrased,        “the     only    real        injury       to    Plaintiffs         is

ultimately         still    caused    by     a    state-court        judgment”);        see

also Puerto Ricans for Puerto Rico Party, 544 F.3d at 68 (in

determining whether the Rooker-Feldman doctrine applies in

a    given    case,    comparing       the       “core    issues”     raised      in    the

state-court         action     with    those        asserted         in   the   federal

action).

              b.     Whether  the  state-court  judgment  in  the
                     foreclosure proceeding “was rendered before”
                     the Silvas commenced their second federal
                     action

       In    determining       whether       the        state-court       judgment      was

“rendered      before       the    [federal]        district      court     proceeding

commenced,”         Exxon     Mobil,       544     U.S.    at    284,     Exxon     Mobil

directs that “a state court judgment is sufficiently final

for    operation      of     the   Rooker-Feldman           doctrine[]       when      ‘the

state proceedings [have] ended,’” Federacion de Maestros,


                                       - 11 -
410 F.3d at 24 (quoting Exxon Mobil, 544 U.S. at 291).               The

First Circuit has further concluded that, for Rooker-Feldman

purposes, “when the highest state court in which review is

available has affirmed the judgment below and nothing is

left to be resolved, then without a doubt the state court

proceedings have ‘ended.’” 7      Id., at 24.

    In    this   case,   the   state   foreclosure    proceeding     had

certainly “ended” by the time the state’s highest court, the

Massachusetts     Supreme   Judicial     Court,    denied   the   Silvas

further review on January 31, 2008.               See Pellegrini, 880

N.E.2d at 413 (Table).         The Silvas initiated their second

federal action two months later, on March 25, 2008.                Thus,

the state-court proceedings had ended, for Rooker-Feldman

purposes, before the Silvas commenced their second federal

action.

          c.      Whether the Silvas’ second federal action
                 “invit[ed] district court review and rejection
                 of [the state-court] judgments”

    The Silvas asserted two claims in their second federal

action: 1) seeking a declaration that any state law that


    7
     The First Circuit has also recognized two other
circumstances,   not  relevant  here,  when   a  state-court
proceeding will have “ended” for Rooker-Feldman purposes:
1) “if the state action has reached a point where neither
party seeks further action”; and 2) “if the state court
proceedings have finally resolved all the federal questions
in the litigation, but state law or purely factual questions
(whether   great   or  small)  remain   to  be   litigated.”
Federacion de Maestros, 410 F.3d at 24-25.

                                - 12 -
“allows    the     deprivation       of    property      without   actual       and

personal        notice    to   the    record     title     holders      of     real

estate . . . is defective and unconstitutional under the

Fifth     and     Fourteenth       Amendments     to     the   United        States

Constitution”; and 2) alleging that Mass. Gen. Law ch. 244,

“to the extent that it does not require actual and personal

notification and a timely and meaningful opportunity to be

heard to protect one’s property, is unconstitutional on its

face    and/or     as    applied     to   the   Silvas    and/or   their       real

estate.”    As relief, the Silvas asked the district court to:

       1.  Enter a temporary restraining order enjoining
       the Commonwealth of Massachusetts, its courts,
       counties, towns and any other public officer from
       in any way enforcing, carrying out or acting upon
       MGL c. 244 generally or as it is applied to the
       Silvas and their property.

       2.  After hearing, enter a preliminary injunction
       consistent with prayer 1 above.

       3.  Enter a temporary restraining order enjoining
       defendant Pellegrini from alienating or encumbering
       the Silvas’ house at 24 Clifford Street, Readville
       pending resolution of this action.

       4.  After hearing, enter a preliminary injunction
       consistent with prayer 3 above.

       5.   Declare MGL c. 244 and/or the Massachusetts
       state foreclosure procedure either on their face or
       as applied to the Silvas and their property
       violates the United States Constitution, Amendments
       Five and Fourteen, and 42 USC sec. 1983.

       6.    Award the Silvas their damages for any
       unconstitutional application of MGL c. 244 to their
       real estate in Readville, Massachusetts.


                                      - 13 -
       7.   Award the Silvas their costs and legal fees
       under 42 USC sec. 1988.

       8. Such other relief as the Court deems just and
       appropriate.

       In order for the district court to grant the Silvas

this relief that they requested, the district court would

have “to declare that the state court wrongly decided [the

Silvas’] claim” in the state foreclosure action.                        Davison,

471    F.3d    at     223.       And    “[t]he    Rooker-Feldman        doctrine

prevents [the district court] from doing this.”                        Id.     This

bar applies notwithstanding that the Silvas are asserting in

their federal action a federal constitutional claim pursuant

to 42 U.S.C. § 1983.             See Diva’s Inc. v. City of Bangor, 411

F.3d    30,    42-43      (1st   Cir.    2005)    (applying     Rooker-Feldman

doctrine to § 1983 action, but concluding that doctrine did

not    deprive      the   federal      district   court   of    subject-matter

jurisdiction in that particular case).

       The    Silvas      contend   that    their   second      federal      action

seeks different relief than that sought in the state-court

foreclosure proceedings because, in federal court, they are

challenging         the    constitutionality        of    the    Massachusetts

foreclosure-by-entry statute.               It may be true that, “if the

plaintiff alleges a constitutional violation by an adverse

party independent of the injury caused by the state court

judgment,       the       [Rooker-Feldman]        doctrine      does    not     bar


                                        - 14 -
jurisdiction.”            Davison, 471 F.3d at 222 (emphasis added).

But here, the Silvas themselves alleged in their federal

complaint that they “raised the federal constitutional due

process issue under the Fifth and Fourteenth Amendments at

every level of the Massachusetts state courts.”                         Thus, the

Silvas’ federal claim challenging the constitutionality of

the     Massachusetts         foreclosure-by-entry            statute     is     not

“independent         of    the       injury   caused    by   the    state      court

judgment.”      Davison, 471 F.3d at 222.

       The Silvas counter that the state courts never addressed

the merits of their due process argument.                          But we cannot

agree.     Both the Land Court and the Massachusetts Appeals

Court    addressed         and       rejected     the   Silvas’     due   process

argument.

       The Massachusetts Land Court rejected the Silvas’ due

process argument by concluding that the recorded certificate

of entry was “adequate and proper notice, and the Silvas

cannot credibly claim that it violates due process.”                            This

conclusion was upheld by the Massachusetts Appeals Court,

which noted that the Massachusetts Supreme Judicial Court

previously ruled that the duly recorded entry under Mass.

Gen.    Laws   ch.    244,       §   2   provided   “full    and   authoritative

notice, to all persons,” citing, e.g., Bennett v. Conant, 10

Cush. 163, 167 (Mass. 1852).                  Pellegrini, 2007 WL 3333247,


                                         - 15 -
at *2.      Full and authoritative notice to all persons would

satisfy due process notice requirements and, accordingly,

the Massachusetts Appeals Court apparently felt it was not

necessary in this case to address whether or not the due

process      clause     was     even     applicable           because      of     the

possibility that a foreclosure by entry and recorded notice

might    not    involve     state   action:        “this    case       presents    no

‘occasion to determine whether the due process clause even

has      any      applicability          to        nonjudicial            mortgage

foreclosures.’”        Id. at *3 (quoting Beaton, 326 N.E.2d at

307 n.6).      Thus, the Massachusetts courts expressly rejected

the Silvas’ due process claim.

      Moreover, even if we were to assume the truth of the

Silvas’ allegation that, although they “raised the federal

constitutional        due     process    issue        under      the    Fifth     and

Fourteenth Amendments at every level of the Massachusetts

state courts,” the state “courts chose not to address the

constitutional        questions,”       we    would      still    conclude      that

Rooker-Feldman bars the Silvas’ second federal action. This

court could not grant the Silvas the relief they request

without concluding that the Massachusetts state courts erred

in    the      decisions      entered        in    the     state       foreclosure

proceedings.          Cf.   Davison,         471   F.3d    at     223    (applying

Rooker-Feldman doctrine after rejecting federal plaintiffs’


                                    - 16 -
argument that they never got their “day in [state] court”

because of state court’s procedural ruling).                     The ruling of

the    Massachusetts       Appeals     Court     expressly       rejected      the

Silvas’ due process claim and no federal relief could be

granted without challenging that state court holding.

              d. Conclusion as to the application of the
                 Rooker-Feldman doctrine

       For all of the foregoing reasons, the district court did

not err in dismissing the Silvas’ second federal action for

lack of subject-matter jurisdiction under the Rooker-Feldman

doctrine.

       3.     Preclusion principles provide an alternate reason
              to affirm the district court’s decision to dismiss
              the Silvas’ second federal action

       Even    if   the   district     court    erred    in     dismissing     the

Silvas’       second   federal    action      based     upon    Rooker-Feldman

principles, which we do not conclude, dismissal was, in any

event, appropriate under preclusion principles.                       See Aguilar

v. U.S. Immigration & Customs Enforcement Div., 510 F.3d 1,

8 (1st Cir. 2007) (noting that an appellate court can affirm

the district court’s decision to dismiss an action for lack

of subject-matter jurisdiction “on any ground made apparent

by    the   record     (whether   or   not     relied    upon    by    the   lower

court)”); see also SBT Holdings, LLC v. Town of Westminster,

547 F.3d 28, 36 (1st Cir. 2008) (noting that appellate court

can “affirm a judgment of dismissal on any independently

                                     - 17 -
sufficient ground”) (quotation omitted); Hernandez-Santiago

v.   Ecolab,      Inc.,       397       F.3d     30,    34     (1st      Cir.      2005)    (per

curiam) (noting that appellate court “could still affirm if

dismissal of the complaint would be the obvious result of a

remand”).

      “Under      the       full    faith       and    credit      statute,         28    U.S.C.

§ 1738, a judgment rendered in a state court is entitled to

the same preclusive effect in federal court as it would be

given   within          the        state        in     which       it        was   rendered.”

Giragosian        v.    Ryan,           547    F.3d     59,     63      (1st       Cir.    2008)

(quotation omitted), cert. denied, 129 S. Ct. 2020 (2009).

Here, because the state foreclosure proceeding occurred in

Massachusetts           courts,           we     will     look          to     Massachusetts

preclusion        principles.                  “Massachusetts                recognizes      two

distinct types of preclusion arising out of the maintenance

of   prior   litigation:            res        judicata      (claim       preclusion)        and

collateral estoppel (issue preclusion).”                                     Andrew Robinson

Int’l, Inc. v. Hartford Fire Ins. Co., 547 F.3d 48, 52 (1st

Cir. 2008).        Both apply here.

             a.    Res judicata, or claim preclusion, bars the
                   Silvas’ federal claims against Pellegrini

      Res    judicata,             or     claim       preclusion,             “prevents      the

relitigation           of    all        claims        that     a     litigant        had     the

opportunity and incentive to fully litigate in an earlier

action.”     Giragosian, 547 F.3d at 63 (quotation, alterations

                                              - 18 -
omitted) (applying Massachusetts law).                       Under Massachusetts

law, “[t]he operation of res judicata requires the presence

of   three     elements:       (1)   the       identity      or    privity     of   the

parties to the present and prior actions, (2) identity of

the cause of action, and (3) prior final judgment on the

merits.”        Andrews    Robinson,           547    F.3d    at     52   (quotation

omitted).

       Those    three    elements       are     present      here.        First,    the

Silvas’ federal claims asserted against Pellegrini involve

the same parties as were involved in the state foreclosure

proceeding.

       Second, “Massachusetts deems causes of action identical

for claim preclusion purposes if they grow out of the same

transaction, act, or agreement, and seek redress for the

same    wrong.”          Id.     (quotation,           alterations         omitted).

“Discrete      theories    of    liability           may   constitute      identical

causes of action for claim preclusion purposes if they are

based    upon    the    same    nucleus        of    operative       facts.”        Id.

(applying       Massachusetts        law).          “Facts    forming      a   common

nucleus are those meeting the following criteria: 1) whether

the facts are related in time, space, origin or motivation;

2)   whether     the    facts    form      a   convenient         trial   unit;     and

3) whether treating the facts as a unit conforms to the

parties’ expectations.”              Herman v. Meiselman, 541 F.3d 59,


                                      - 19 -
62-63 & 62 n.6 (1st Cir. 2008) (quotation omitted) (applying

federal and Massachusetts preclusion principles, which the

court noted were the same).               It is clear that the Silvas’

federal    claims    asserted      against     Pellegrini       in   the   second

federal action stem from the same nucleus of operative facts

as   the     claims      at     issue     in     the        state    foreclosure

action       —      P e l l e g r ini’s    use         of      Massachusetts’

foreclosure-by-entry mechanism to take clear title to the

house at 24 Clifford Lane.

     Lastly, as previously discussed, the state foreclosure

action is final.        And the state courts’ resolution of those

proceedings      was    based      upon   the     merits       of    the   issues

presented.

           b.    Collateral estoppel, or issue preclusion, bars
                 the Silvas’ federal claims asserted against
                 the Commonwealth in the Silvas’ second federal
                 action

          The   Massachusetts    courts    use    several
     formulations   interchangeably    to  describe   the
     prerequisites for issue preclusion, but the Supreme
     Judicial   Court   recently    stated   that   issue
     preclusion applies when (1) there was a final
     judgment on the merits in the prior adjudication;
     (2) the party against whom preclusion is asserted
     was a party (or in privity with a party) to the
     prior adjudication; and (3) the issue in the prior
     adjudication was identical to the issue in the
     current adjudication. Additionally, [4] the issue
     decided in the prior adjudication must have been
     essential to the earlier judgment.     Massachusetts
     courts also require that [5] appellate review must
     have been available in the earlier case before
     issue preclusion will arise.


                                     - 20 -
Pisnoy v. Ahmed (In re Sonus Networks, Inc., Shareholder

Derivative      Litig.),        499    F.3d    47,    56-57       (1st    Cir.   2007)

(quotations,      citations           omitted)      (several      numbers     added).

Those elements are met here as to the Silvas’ federal claims

asserted    against       the    Commonwealth         in    the    second     federal

action.

       First,   as      previously       explained,        there     was     a   final

adjudication       on     the     merits       in    the     state        foreclosure

proceeding.       Second, clearly the parties against whom the

Commonwealth          seeks       to       assert          the      prior        state

adjudication — the Silvas — were parties to that prior state

proceeding.

       Third, “[i]ssue preclusion prevents relitigation of the

same issues actually litigated in [the] earlier judgment.”

Id. at 62.        “The question is whether there is anything in

the”    Silvas’      second      federal       action      “that    amounts      to   a

significant change . . . from what was presented to the

state court.”        Id. (quotation omitted.) There was not.

       Fourth, the relevant issues adjudicated in the state

foreclosure proceeding — whether Pellegrini failed to give

the Silvas adequate notice of her foreclosure by entry, and

whether    Pellegrini’s           use     of     that      state         non-judicial

foreclosure mechanism deprived the Silvas of their property




                                        - 21 -
without due process — was essential to the state courts’

decisions upholding Pellegrini’s foreclosure by entry.

      Lastly, appellate review was available and pursued by

the Silvas in the state foreclosure proceeding.                        For these

reasons,     Massachusetts’          collateral        estoppel        or     issue

preclusion      principles     bar    the     Silvas      from    pursuing      the

claims they assert in their second federal action against

the Commonwealth.

           c.      Conclusion as to preclusion

      As   an     alternative    to     dismissal         on     the   basis     of

Rooker-Feldman, we conclude, for the foregoing reasons, that

dismissal was appropriate based on preclusion principles.

B.    Appeal No. 08-1956

      Turning to appeal No. 08-1956, the Silvas challenge the

district    court’s       decision    to    deny    their      motion       seeking

reconsideration, under Fed. R. Civ. P. 60(b)(5) and (6), of

the court’s earlier decision to dismiss their first federal

action.

      1.   Standard of review

      This court generally will review the district court’s

decision denying the Silvas’ Rule 60(b) motion for an abuse

of discretion.       See United States v. 6 Fox Street, 480 F.3d

38,   46   (1st    Cir.    2007).       Where      “the    district         court’s

exercise of discretion is premised on an erroneous legal


                                     - 22 -
principle,” however, “we review that legal error de novo.”

United States v. Kayser-Roth Corp., 272 F.3d 89, 100 (1st

Cir. 2001).

       2.    Rule 60(b)(5) and (6) relief

       The district court dismissed the Silvas’ first federal

action      based    upon   Younger      abstention,       in    light   of     the

ongoing       state     foreclosure        proceedings.               After     the

Massachusetts        courts    entered    final       judgment   in    the    state

litigation,         quieting    title     in     24     Clifford      Street     in

Pellegrini, the Silvas sought to reopen the first federal

action under Rule 60(b)(5) and (6).

       In pertinent part, Rule 60(b) provides:

       Grounds for Relief from a Final Judgment, Order, or
       Proceeding.   On motion and just terms, the court
       may relieve a party or its legal representative
       from a final judgment, order, or proceeding for the
       following reasons:

             . . . .

       (5) the judgment has been satisfied, released or
       discharged; it is based on an earlier judgment that
       has been reversed or vacated; or applying it
       prospectively is no longer equitable; or

       (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).          “Although many courts have indicated

that Rule 60(b) motions should be granted liberally, [the

First] Circuit has taken a harsher tack.                  Because Rule 60(b)

is a vehicle for extraordinary relief, motions invoking the

rule        should     be      granted         only      under     exceptional

                                   - 23 -
circumstances.”              Davila-Alvarez            v.      Escuela      de    Medicina

Universidad Central del Caribe, 257 F.3d 58, 63-64 (1st Cir.

2001)    (quotations,           citations,         footnote        omitted)       (reading

this principle “with the gloss supplied by the Supreme Court

in Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship,

507 U.S. 380 (1993) (addressing “excusable neglect” under

Bankr. Rule 9006 and, by analogy, Fed. R. Civ. P. 60(b))).

Rule     60(b)       “must      be    applied        so     as     to    recognize        the

desirability         of   deciding          disputes      on     their    merits,       while

also considering the importance of finality as applied to

court judgments.”            Id. at 64 (quotation omitted).

       Here, the Silvas have not shown that the district court

abused    its    discretion           in    refusing        to    reopen    their       first

federal action.           The Silvas contend that the district court

should have granted them Rule 60(b) relief for this reason:

According       to    the    Silvas,         the     district       court       originally

dismissed        their       first          federal        action        under     Younger

abstention       principles,           believing          that     the     Massachusetts

courts    would       provide         the    Silvas        with    a     full     and    fair

opportunity          to   litigate         their     due     process       challenge       to

Pellegrini’s          foreclosure           by   entry.          The     Silvas    assert,

however,     that         the        Massachusetts          Appeals        Court        never

addressed their due process argument.                          Therefore, the Silvas

claim that the federal district court should have granted


                                            - 24 -
them Rule 60(b) relief from the earlier dismissal of their

first      federal    action,     reopened      that    federal        action   and

addressed the merits of their federal claims.

       We disagree with the Silvas that the state courts did

not address the Silvas’ due process argument.                     As previously

explained,      both     the     Massachusetts         Land     Court    and    the

Massachusetts Appeals Court rejected the Silvas’ due-process

arguments.         In   light     of    that,   we     cannot     conclude      the

district court abused its discretion in refusing to reopen

the Silva’s first federal action. 8

III.         CONCLUSION

       For   the     foregoing    reasons,      we     AFFIRM     the    district

court’s      decision     to     deny    Rule    60(b)        relief    from    its

dismissal of the Silvas’ first federal action, as well as

the district court’s decision to dismiss the Silvas’ second

federal action.




       8
     In light of our conclusion that the district court did
not abuse its discretion in denying the Silvas Rule 60(b)
relief, we need not address Appellees’ other arguments.

                                       - 25 -